

EXECUTION COPY


THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED,
OR APPLICABLE STATE SECURITIES LAWS.  THIS NOTE MAY NOT BE OFFERED, SOLD,
ASSIGNED, TRANSFERRED, PLEDGED, HYPOTHECATED OR OTHERWISE DISPOSED OF IN THE
ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT OF THIS NOTE UNDER SUCH ACT AND
UNDER ANY APPLICABLE STATE SECURITIES LAWS, UNLESS THE ISSUER HEREOF IS
SATISFIED THAT SUCH REGISTRATION IS NOT REQUIRED AS TO SUCH SALE OR OFFER.


THIS INSTRUMENT AND THE RIGHTS AND OBLIGATIONS EVIDENCED HEREBY ARE SUBORDINATE
IN THE MANNER AND TO THE EXTENT SET FORTH IN THAT CERTAIN SUBORDINATION
AGREEMENT (THE “SUBORDINATION AGREEMENT”) DATED AS OF DECEMBER 1, 2011 AMONG
BANK OF AMERICA, N.A., CALTIUS PARTNERS IV, LP, CALTIUS PARTNERS EXECUTIVE IV,
LP, RADIANT LOGISTICS, INC., RADIANT GLOBAL LOGISTICS, INC., RADIANT LOGISTICS
PARTNERS, LLC, RADIANT CUSTOMS SERVICES, INC., RADIANT TRANSPORTATION SERVICES,
INC., ADCOM EXPRESS, INC. AND DBA DISTRIBUTION SERVICES, INC. TO CERTAIN SENIOR
INDEBTEDNESS DESCRIBED IN THE SUBORDINATION AGREEMENT, AND EACH HOLDER OF THIS
INSTRUMENT, BY ITS ACCEPTANCE HEREOF, SHALL BE BOUND BY THE PROVISIONS OF THE
SUBORDINATION AGREEMENT.


FOR PURPOSES OF SECTION 1273 OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED
(THE “CODE”), THIS NOTE HAS ORIGINAL ISSUE DISCOUNT.  FOR PURPOSES OF SECTION
1273 OF THE CODE, THE ISSUE PRICE IS $9,914,180 (ROUNDED) AND THE AMOUNT OF
ORIGINAL ISSUE DISCOUNT IS $791,153 (ROUNDED).  FOR PURPOSES OF SECTION 1275 OF
THE CODE, THE ISSUE DATE OF THIS NOTE IS DECEMBER 1, 2011.  FOR PURPOSES OF
SECTION 1272 OF THE CODE, THE YIELD TO MATURITY (COMPOUNDED QUARTERLY) IS
16.35%.



SENIOR SUBORDINATED NOTE


$9,914,179.83
December 1, 2011

Principal Amount

 
FOR VALUE RECEIVED, the undersigned (i) RADIANT LOGISTICS, INC., a Delaware
corporation (the “Parent”), (ii) RADIANT GLOBAL LOGISTICS, INC., a Washington
corporation and formerly known as Airgroup Corporation (“Radiant Global
Logistics”), (iii) RADIANT LOGISTICS PARTNERS, LLC, a Delaware limited liability
company (“Radiant Logistics Partners”), (iv) RADIANT CUSTOMS SERVICES, INC., a
Washington corporation (“Radiant Customs Services”), (v) RADIANT TRANSPORTATION
SERVICES, INC., a Delaware corporation and formerly known as Radiant Logistics
Global Services, Inc. (“Radiant Transportation Services”), (vi) ADCOM EXPRESS,
INC., a Minnesota corporation (“Adcom”), (vii) DBA DISTRIBUTION SERVICES, INC.,
a New Jersey corporation (“DBA” and collectively with the Parent, Radiant Global
Logistics, Radiant Logistics Partners, Radiant Customs Services, Radiant
Transportation Services and Adcom, the “Borrowers”), promise to pay to the order
of CALTIUS PARTNERS IV, LP, a Delaware limited partnership, or its permitted
assigns (collectively referred to herein as, the “Holder”) at maturity, the
principal sum of NINE MILLION NINE HUNDRED FOURTEEN THOUSAND ONE HUNDRED
SEVENTY-NINE AND 83/100 DOLLARS ($9,914,179.83) (as such amount may from time to
time be increased pursuant to Section 2.2 hereof), together with interest
thereon as set forth below, at its offices or such other place as the Holder may
designate in writing.
 
 
 

--------------------------------------------------------------------------------

 


1.           Investment Agreement.  This Note is executed and delivered by the
Borrowers in connection with an investment made by the Holder in the Borrowers
pursuant to the terms and conditions of an Investment Agreement dated as of the
date hereof (as the same may be amended, restated, supplemented or otherwise
modified from time to time, the “Investment Agreement”).  A copy of the
Investment Agreement may be examined upon reasonable notice during normal
business hours at the offices of the Borrowers.  Any capitalized term used
herein and not otherwise defined herein shall have the meaning assigned to it in
the Investment Agreement.


2.           Interest Rate Provisions.


2.1           Accrual and Pay Rates.  Subject to Section 2.3 below, from the
date hereof and thereafter until the repayment of this Note in full, interest
shall accrue on the principal balance of this Note outstanding from time to time
at the fixed rate of 13.50% per annum (the “Accrual Rate”), and shall be paid
currently in cash on a quarterly basis on each Payment Date at a rate of 11.75%
per annum (the “Pay Rate”).


2.2           PIK Amount.


(a)           Addition to Principal.  Subject to right of the Borrowers to pay
the PIK Amount (as defined below) in cash pursuant to Section 2.2(b) hereof, on
each Payment Date (as defined in Section 3.1(a)), the then outstanding principal
balance of this Note shall be increased by an amount (the “PIK Amount”) equal to
the difference between (i) interest accrued at the Accrual Rate (A) in the case
of the first Payment Date, during the period from the date hereof until the
first Payment Date and (B) in the case of each Payment Date thereafter, during
the period from the immediately preceding Payment Date to but not including the
then current Payment Date, and (ii) interest accrued at the Pay Rate (A) in the
case of the first Payment Date, during the period from the date hereof until the
first Payment Date and (B) in case of each Payment Date thereafter, during the
period from the immediately preceding Payment Date to but not including the then
current Payment Date.


(b)           Option to Pay in Cash.  The Borrowers shall have the right to pay,
without penalty, the PIK Amount in full but not in part, in cash, on the
applicable Payment Date. If the Borrowers wish to pay such PIK Amount in cash,
the Borrowers shall provide written notice of their election to do so to the
Holder at least three Business Days prior to the applicable Payment Date.


 
 

--------------------------------------------------------------------------------

 


2.3           Default Interest Rate.  If any Event of Default exists under the
Investment Agreement, in each case whether or not such Event of Default is
declared (after as well as before judgment), then either (a) the Accrual Rate
shall increase by 3.0% per annum, or (b) at the option of the Borrowers, upon
notice given in accordance with this Section 2.3, the Accrual Rate and the Pay
Rate shall each increase by 2.0% per annum (as applicable, “Default Interest”),
in each case until the payment in full of all overdue payments hereunder or
other cure of such Event of Default.  Upon the occurrence of an Event of Default
and if the Borrowers desire to elect to have the provisions of clause (b) above
apply with respect to the calculation of Default Interest hereunder, the
Borrowers shall provide prompt written notice to the Holder of such
election.  If no such notice is received by the Holder within 10 days of such
Event of Default, then the provisions of clause (a) above shall apply with
respect to the calculation of Default Interest hereunder until the payment in
full of all overdue payments hereunder or other cure of such Event of Default.


2.4           Calculation of Interest.  Interest on this Note shall be
calculated on the actual number of days elapsed over a year of 360 days assuming
12 equal 30 day months.


3.           Payment Provisions.


3.1           Payments of Interest.


(a)           Cash Interest.  Commencing on January 15, 2012 and continuing on
each succeeding April 15, July 15, October 15 and January 15 thereafter, up to
and including the Maturity Date (each such date, a “Payment Date”), the
Borrowers shall pay to the Holder in cash, quarterly installments of interest
only (in arrears) at the applicable Pay Rate on the principal balance then
outstanding under this Note.


(b)           PIK Amounts.  If the Borrowers elect to pay the PIK Amount in cash
pursuant to Section 2.2(b), the Borrowers shall pay the PIK Amount on the
applicable Payment Date, calculated pursuant to Section 2.2, as a quarterly
installment of interest (in arrears) on the then outstanding principal balance
under this Note.


3.2           Payment at Maturity.  On the Maturity Date, the entire principal
amount of this Note then outstanding, together with all accrued but unpaid
interest (including any Default Interest and PIK Amounts thereon), and all other
sums owed hereunder shall be due and payable in full in cash without further
notice or demand.


3.3           Prepayment.  The Borrowers may pay this Note prior to the Maturity
Date in accordance with Section 2.6 of the Investment Agreement, which section
is incorporated herein by reference.


3.4.          Mandatory Prepayment of the Note.


(a)           Election Requiring Borrowers to Prepay Note.  Upon a Change of
Control, the Holder shall have the right (but not the obligation) to require
repayment of this Note in accordance with Section 2.6(b) of the Investment
Agreement, which section is incorporated herein by reference.


 
 

--------------------------------------------------------------------------------

 


(b)           Procedure for Mandatory Prepayment.  At least five Business Days
and no more than 90 days prior to a Change of Control, to the extent that the
Borrowers have prior notice of such Change of Control, the Borrowers shall
provide written notice to the Holder setting forth the event constituting the
Change of Control, the date of such event and the material terms thereof.  If
the Holder elects to require the Borrowers to prepay this Note, it shall provide
written notice to the Borrowers of its election to do so (a) at any time prior
to such Change of Control (if the Borrowers have provided the Holder with
written notice at least five Business Days prior to such Change of Control) or
(b) within five Business Days following written notice from the Borrowers of
such Change of Control (if the Borrowers have not provided such notice at least
five Business Days prior to such Change of Control).


3.5           Repayments.  All unpaid principal amounts, PIK Amounts and accrued
and unpaid interest on this Note, and all other obligations of the Borrowers to
the Holder due and owing under the Investment Agreement, shall be paid by the
Borrowers upon the earliest of (i) the date of acceleration of this Note
pursuant to the Investment Agreement, (ii) the date of prepayment pursuant
hereto, and (iii) the Maturity Date, in immediately available Dollars, without
set-off, defense or counterclaim.


4.           Assignment.  The Borrowers’ obligations hereunder may not be
assigned by the Borrowers without the prior written consent of the Holder. The
Holder agrees, upon the assignment of any portion of its right, title, and
interest in and to this Note, to deliver a notice of such assignment to the
Borrowers in the form attached hereto as Exhibit A, including a notice address
for any assignee. Any such assignment must be made in accordance with the
provisions of Section 9.19 of the Investment Agreement.


5.           Successors and Assigns.  Any reference to the Holder hereof shall
be deemed to include the successors and permitted assigns of the Holder, and all
covenants, promises, and agreements by or on behalf of the Borrowers that are
contained in this Note or the Investment Agreement shall bind and inure to the
benefit of the successors and permitted assigns of the Holder and to any future
holders of this Note, whether or not such Persons expressly become parties
hereto or thereto.


6.           Default and Remedies.  The occurrence of an Event of Default under
the Investment Agreement shall constitute a default hereunder and shall entitle
the Holder to exercise the rights and remedies specified in the Loan Documents,
as well as those available at law or in equity.


7.           Notices. Notices and other communications provided for herein shall
be in writing and shall be delivered as provided in Section 9.1 of the
Investment Agreement.


8.           Waivers.  The Borrowers hereby waive presentment, demand, protest,
or further notice of any kind.


 
 

--------------------------------------------------------------------------------

 


9.             Controlling Law.  This Note and all matters related hereto shall
be subject to the Applicable Law provisions of Section 9.7 of the Investment
Agreement, the Waiver of Jury Trial provisions of Section 9.11 of the Investment
Agreement, and the Jurisdiction; Consent to Service of Process provisions of
Section 9.15 of the Investment Agreement.


10.           Purpose of Loan.  The Borrowers represent and warrant that this
Note evidences a loan made to the Borrowers for the purpose of carrying on
businesses or commercial enterprises and the proceeds herefrom will not be used
for any household, personal, or family purposes.


11.           Limit of Validity.  The provisions of this Note and of all
agreements between the Borrowers and the Holder, whether now existing or
hereafter arising, and whether written or oral, are hereby expressly limited so
that in no contingency or event whatsoever, whether by reason of demand or
acceleration of the maturity of this Note or otherwise, shall the amount paid,
or agreed to be paid (“Interest”), to the Holder for the use, forbearance, or
retention of the money loaned under this Note exceed the maximum amount
permissible under Applicable Law.  If, from any circumstance whatsoever,
performance or fulfillment of any provision hereof or of any agreement between
the Borrowers and the Holder shall, at the time performance or fulfillment of
such provision shall be due, exceed the limit for Interest prescribed by law or
otherwise transcend the limit of validity prescribed by Applicable Law, then
ipso facto the obligation to be performed or fulfilled shall be reduced to such
limit and if, from any circumstance whatsoever, the Holder shall ever receive
anything of value deemed Interest by Applicable Law in excess of the maximum
lawful amount, an amount equal to any excessive Interest shall be applied to the
reduction of the principal balance owing under this Note in the inverse order of
its maturity (whether or not then due) or at the option of the Holder be paid
over to the Borrowers, and not to the payment of Interest.  All Interest
(including any amounts or payments deemed to be Interest) paid or agreed to be
paid to the Holder shall, to the extent permitted by Applicable Law, be
amortized, prorated, allocated, and spread throughout the full period until
payment in full of the principal balance of this Note so that the Interest
thereof for such full period will not exceed the maximum amount permitted by
Applicable Law.


*           *           *


{Signature appears on next page.}


 
 

--------------------------------------------------------------------------------

 


EXECUTION COPY


IN WITNESS WHEREOF, each of the undersigned has caused this Senior Subordinated
Note to be executed on the day and year first above written.



 
RADIANT LOGISTICS, INC.
       
By:
/s/ Bohn H. Crain    
Name:
   
Title:
       
RADIANT GLOBAL LOGISTICS, INC.
       
By:
/s/ Bohn H. Crain    
Name:
   
Title:
       
RADIANT LOGISTICS PARTNERS, LLC
       
By:
/s/ Bohn H. Crain    
Name:
   
Title:
       
RADIANT CUSTOMS SERVICES, INC.
       
By:
/s/ Bohn H. Crain    
Name:
   
Title:
       
RADIANT TRANSPORTATION SERVICES, INC.
       
By:
/s/ Bohn H. Crain    
Name:
   
Title:
       
ADCOM EXPRESS, INC.
       
By:
/s/ Bohn H. Crain    
Name:
   
Title:



signature page to senior subordinated note – caltius partners iv, lp


 
 

--------------------------------------------------------------------------------

 
 

 
DBA DISTRIBUTION SERVICES, INC.
       
By:
/s/ Bohn H. Crain    
Name:
   
Title:

  
 
 

--------------------------------------------------------------------------------

 
 
EXECUTION COPY

EXHIBIT A


ASSIGNMENT



FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto:


  
 
(Name)
 
  
 
(Address)
 



the attached Note in the principal amount of $____________, and does hereby
irrevocably appoint the Secretary of the Borrowers as attorney-in-fact to
transfer said Note on the books of the Borrowers with full power of substitution
in the premises.


Done this ______ day of ____________ 20__.



 
  
 
(Signature)
 
  
 
(Name and title)
 
  
 
  
 
(Address)

 
 
 

--------------------------------------------------------------------------------

 